—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered November 13, 1991, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a youthful offender, to a term of 60 days imprisonment and 5 years probation, unanimously affirmed.
The trial court’s closing of the courtroom during the testimony of the undercover police officer was no broader than necessary to protect the officer’s safety, and was otherwise a sound exercise of discretion, in view of the officer’s hearing testimony that he was then engaged in ongoing undercover work in a particular area that included the location of defendant’s arrest (see, People v Martinez, 82 NY2d 436). Concur— Ellerin, J. P., Ross, Nardelli and Williams, JJ.